239 F.3d 1195 (11th Cir. 2001)
In re:  Brian Douglas SCANLON, Debtor.Patricia Dzikowski, Successor Trustee in Bankruptcy for Brian Douglas Scanlon, Plaintiff-Appellant,v.NASD Regulation, Inc., Defendant-Appellee.
No. 00-12624Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Jan. 22, 2001.Feb. 1, 2001

Appeal from the United States District Court for the Southern District of  Florida. (No. 00-08097-CV-WPD), William P. Dimitrouleas, Judge.
Before TJOFLAT, DUBINA and HULL, Circuit Judges.
PER CURIAM:


1
Patricia Dzikowski ("Trustee Dzikowski"), in her capacity as trustee to Brian  Scanlon ("the Debtor"), appeals the district court's grant of summary judgment  to NASD Regulation on the issue of whether certain funds in a temporary escrow  account constituted estate property under 11 U.S.C.  541. Upon review, we  affirm.

BACKGROUND

2
The Debtor was a licensed securities dealer. In December 1997, the Department of  Enforcement of NASD Regulation filed a disciplinary proceeding against the  Debtor after receiving information that he was involved in actionable violations  of its rules and procedures. In June 1998, the Debtor and the National  Association of Securities Dealers ("NASD") entered into a settlement agreement.


3
The settlement agreement required the Debtor, among other things, to forward  funds to a temporary escrow account maintained by his counsel pending the  establishment of an independent escrow agency. The settlement agreement then  required that the funds be transferred to the independent escrow agent for  distribution, according to instructions provided by NASD Regulation, to NASD  customers harmed by the Debtor's securities violations. In partial compliance  with the settlement agreement, the Debtor's mother-in-law, at the request of the  Debtor's wife, forwarded $650,000 to the temporary escrow account. The Debtor's  wife repaid this loan from a line of credit on her and her husband's personal  residence in June 1998.


4
Before these funds could be transferred to the independent escrow agent,  however, on August 11, 1998 the Debtor filed a voluntary bankruptcy proceeding.  Dzikowski was ultimately appointed trustee of the bankruptcy estate.1 As a  result of the bankruptcy filing, no distributions of the settlement funds have  been made. On April 5, 1999, NASD Regulation filed an adversary proceeding  seeking a declaratory judgment that the funds in the escrow account did not  belong to the Debtor and thus were not the property of the bankruptcy estate.2  While the Debtor agreed with the position of NASD Regulation, Trustee Dzikowski  responded that the $650,000 in the temporary escrow account constituted estate  property under 11 U.S.C.  541.


5
On November 12, 1999, the bankruptcy court granted summary judgment to NASD  Regulation, finding that the settlement funds were never owned or controlled by  the Debtor and thus were not part of the bankruptcy estate. See In re Scanlon,  242 B.R. 533, 536 (Bankr.S.D.Fla.1999) ("Scanlon I"). The bankruptcy court  denied Trustee Dzikowski's motion for reconsideration. On April 14, 2000, the  district court affirmed the bankruptcy court's order. See Dzikowski v. NASD  Regulation, Inc., 247 B.R. 867, 870 (S.D.Fla.2000) ("Scanlon II").

STANDARD OF REVIEW

6
This Court conducts a de novo review of determinations of law by the bankruptcy  court and by the district court. See General Trading, Inc. v. Yale Materials  Handling Corp., 119 F.3d 1485, 1494 (11th Cir.1997) (citing In re Bilzerian, 100  F.3d 886, 889 (11th Cir.1996)). The bankruptcy court's factual findings are  reviewed for clear error. See id.

DISCUSSION

7
On appeal, Trustee Dzikowski argues that there are genuine issues of material  fact as to whether the funds in the temporary escrow account are part of the  bankruptcy estate and that these factual disputes preclude summary judgment for  NASD Regulation. She thus asks that this Court either reverse the district  court's grant of summary judgment to NASD Regulation or vacate the order and  remand the matter for further consideration by the district court.


8
In determining that NASD Regulation satisfied its summary judgment burden, both  the bankruptcy court and the district court focused-the former implicitly, the  latter explicitly-on the degree of control exercised by the Debtor over the  funds in the temporary escrow account. The bankruptcy court held that "the  affidavits and deposition testimony support [NASD Regulation's] contention that  the $650,000.00 in question were never funds of the Debtor and, thusly, are not  estate funds." Scanlon I, 242 B.R. at 536. Specifically, the bankruptcy court  found that the funds originated from the Debtor's mother-in-law, that the Debtor  had no authority to disburse those funds, and that the Debtor did not plan the  escrow arrangement. See id. at 536-37. Similarly, the district court found that  "[t]he evidence in the record, the prevailing law and the determination by the  Bankruptcy Court, all support the proposition that Debtor did not have control  over the funds." Scanlon II, 247 B.R. at 870. The district court noted that the  funds "were transferred to an account, by a third party, for disbursement to a  specific group" and that the Debtor "did not have control over the funds that  were in the trust account, and could not direct who would receive the funds."  Id. It thus held that NASD Regulation had satisfied its burden of "setting forth  uncontradicted evidence that the funds were not the estate's" and was thus  entitled to summary judgment. Id.


9
Upon review, we readily conclude that the bankruptcy court's and the district  court's factual findings are supported by the evidence.3 Both the bankruptcy  court and the district court extensively summarized the evidence submitted in  support of the parties' positions, and we have no need to repeat those  discussions here. We do, however, address whether the determinative factors used  by those courts-the original source of the funds and the extent of the Debtor's  control over them-provided the proper basis for assessing whether the $650,000  in the escrow account was estate property.


10
"A debtor's estate in bankruptcy consists of 'all legal and equitable interests  of the debtor in property as of the commencement of the case.' " T&B Scottdale  Contractors, Inc. v. United States, 866 F.2d 1372, 1376 (11th Cir.1989) (quoting  11 U.S.C.  541(a)(1)). "The extent and validity of the debtor's interest in  property is a question of state law." Id. Under Florida law,4 "legal title to  property placed in an escrow account remains with the grantor until the  occurrence of the condition specified in the escrow agreement." Dickerson v.  Central Fla. Radiation Oncology Group, 225 B.R. 241, 244 (M.D.Fla.1998) (citing  In the Matter of Berkley Multi-Units, Inc., 69 B.R. 638, 641  (Bankr.M.D.Fla.1987)). Nonetheless, "funds that are deposited into an escrow  account by a debtor, for the benefit of others, cannot be characterized as  property of the estate." In re S.E.L. Maduro, 205 B.R. 987, 990-91  (Bankr.S.D.Fla.1997) (citing In re AGSY, Inc., 120 B.R. 313, 317-20  (Bankr.S.D.N.Y.1990)).


11
Neither the bankruptcy court nor the district court expressly addressed these  principles. While the bankruptcy court did not cite any precedent guiding its  analysis of the bankruptcy estate, it did conclude that the funds deposited in  the escrow account belonged to the Debtor's mother-in-law. See Scanlon I, 242  B.R. at 537. In affirming the judgment of the bankruptcy court, the district  court relied on previous decisions from this Court and district courts that  focused on the degree of control exercised by the Debtor in determining whether  certain funds were part of the bankruptcy estate. See Scanlon II, 247 B.R. at  869 (citing In re Safe-T-Brake of South Fla., Inc., 162 B.R. 359, 365  (Bankr.S.D.Fla.1993)).


12
Nonetheless, the two opinions below inform the analysis of who possessed legal  title to the funds in the temporary escrow account and who were the intended  beneficiaries of those funds, and those discussions support the conclusion that  Trustee Dzikowski did not satisfy her burden on summary judgment of presenting  "some significant probative evidence which makes it necessary to resolve the  parties' differing versions of the dispute at trial." Scanlon I, 242 B.R. at 536  (citing Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir.1993)). While the issue of who possessed legal title to the funds in the escrow account  is not free of ambiguity,5 it is clear that the $650,000 was not intended to  benefit the Debtor. Although Trustee Dzikowski argues that the settlement funds  were meant to benefit the Debtor by precluding any further litigation against  him by the NASD, the true beneficiaries of the settlement funds were clearly the  NASD customers defrauded by the Debtor. Indeed, the district court found that  the temporary escrow account "was established to satisfy the settlement  agreement, not to benefit Debtor." Scanlon II, 247 B.R. at 870. Furthermore, the  Debtor's mother-in-law placed the funds in the temporary escrow account "with  the implicit instructions that they were to be used to satisfy the settlement  agreement." Id. Additionally, the Debtor "did not have control over the funds  that were in the trust account, and could not direct who would receive the  funds." Id. As the bankruptcy court noted, even the Debtor's counsel could not  release the funds in the escrow account "to any entity without directions and  approval of the U.S. Bankruptcy Court or by the consent of all parties  involved." Scanlon I, 242 B.R. at 537. Thus, even if the Debtor could be deemed  the legal owner of the funds by virtue of his repayment of his mother-in-law's  loan, the fact that those funds experienced a temporary layover in an account  maintained by his counsel while en route to compensating others without any  oversight by the Debtor hardly converts them into property of the bankruptcy  estate.

CONCLUSION

13
For these reasons, we conclude that the funds in the temporary escrow account  are not part of the bankruptcy estate and that summary judgment for NASD  Regulation on this issue was appropriate.


14
AFFIRMED.



NOTES:


1
 Dzikowski succeeded Adriano Gonzales, who was the trustee as of the time of the  bankruptcy court's decision. Dzikowski's appointment occurred at some point  prior to the issuance of the district court's decision.


2
 While NASD Regulation's amended complaint in the bankruptcy court sought other,  related determinations, see In re Scanlon, 242 B.R. 533, 533  (Bankr.S.D.Fla.1999), the orders below and the briefs on appeal focus only on  the threshold question of whether the funds in the temporary escrow account  constituted estate property. Accordingly, our decision only addresses that  issue.


3
 In making their factual findings the bankruptcy court and the district court  relied on affidavits submitted by NASD Regulation with its motion for summary  judgment and deposition testimony that NASD Regulation counter-designated. We  therefore reject Trustee Dzikowski's claim that the affidavits alone did not  support those factual findings.


4
 Although the apparent assumption below was that Florida law was controlling in  this case, we note that the escrow account at issue was located in the state of  New York. Neither the bankruptcy court nor the district court analyzed what the  governing law should be, however, and both appear to have assumed, without  deciding, that Florida law determines the issue presented in this appeal. In her  reply brief Trustee Dzikowski raises the possibility, but does not argue, that  New York law applies. (See Reply Br. at 4 & n.1.) Because no argument to the  contrary has been presented, we conduct our review according to principles of  Florida law.


5
 The district court stated that while the Debtor had reimbursed his mother-in-law  for the loan, "[t]he facts show ... that the funds were placed in the trust  account, by the mother-in-law with the implicit instructions that they were to  be used to satisfy the settlement agreement." Scanlon II, 247 B.R. at 870. The  district court's implicit conclusion is that the Debtor's mother-in-law retained  legal title to the funds, and the funds were thus not a part of the bankruptcy  estate. The bankruptcy court's statement of the facts, however, creates some  uncertainty concerning the legal effect, if any, of the repayment of the loan  from the Debtor's mother-in-law. While the district court stated that the Debtor  repaid this loan, see id., the bankruptcy court stated that the loan was repaid  by the Debtor's wife from a line of credit on their personal residence, and it  further noted that the Debtor's wife was the title owner of all residences owned  by herself and the Debtor. See Scanlon I, 242 B.R. at 538.